Per Curiam:

In this disciplinary proceeding, the Respondent, Richard E. Bonnette, Jr., an attorney, was tried before the Board of Commissioners on Grievances and Discipline. He was charged with engaging ill conduct tending to pollute the administra*453tion of justice or to bring the courts or legal profession into disrepute. Both the Hearing Panel and the Executive Committee found that the Complaint had been proved and recommended that the Respondent be disbarred.
The Complaint alleges that:
On or about March 12,1980, the Respondent was convicted in the United States District Court for the District of South Carolina on fifteen counts of violating Title 18, U.S.C., Sections 1014, 1341 and 2, as specified in counts one through Fifteen of Indictment Number 79-257 in said Court. (Attachment “A”) The foregoing constitutes convictions of serious crimes in violation of the Code of Professional Responsibility and the Rule on Disciplinary Procedure.
The charges relate to obtaining money and credit from lending institutions by means of false and fraudulent pretenses, representations and promises.
The matter came to be heard before this Court as a result of a Rule to Show Cause directed to him why the report of the Board should not be confirmed and an appropriate order issued.
After hearing the matter and reviewing the entire record, we conclude that the report of the Board should be, and the same is, hereby, adopted.
The offer of resignation from the Bar tendered at the time of the hearing is rejected.
It is, therefore, ordered that Respondent, Richard Emerson Bonnette, Jr. be and he is hereby disbarred from the practice of law in South Carolina. Within five days of notice of the filing of this Order, he shall deliver to the Clerk of this Court his certificate to practice for cancellation.